 In the MatterofAvION, INC.and'INTERNATIONALASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 94,FOR AND IN BEHALF OF ITS AFFILI-ATED LOCAL 311In the Matterof AvION, INC.andINTERNATIONAL UNION, UNITEDAuroiroBILE,AIRCRAFT &AGRICULTURALIMPLEMENT WORKERS OFAMERICA,(UAW-CIO)CasesNos. R-5537 and R-5538 respectively.Decided July 9, 1943Gibson,Dunn c Cruteher, by Mr. J. H. Peckham, Jr.,of LosAngeles,Calif., for the Company.Mr. Roscoe V. Ickes,of Los Angeles, Calif., for the I. A. M.Katz, Gallagher & Margolis, by Mr. Milton S. Tyre;andMr. JohnJ. Binder,of Los Angeles, Calif., for the C. 1. 0.Mr. Wallace E. Royster,of counselto the Board.DECISION,DIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by International Association ofMachinists, District Lodge No. 94, for and in behalf of its affiliatedLocal 311, herein called the I. A. M., and by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica (UAW-CIO), herein called the CIO, each alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Avion, Inc., Los Angeles, California, hereincalled the Company, the National Labor Relations Board consolidatedthe petitions herein and provided for an appropriate hearing upondue notice before Daniel J. Harrington, Trial Examiner.Said hear-ing was held at Los Angeles, California, on June 14, 1943.The Com-pany, the I. A. M., and the CIO,1 appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examine1The CIO appears as petitioner in Case No.R-5538 and as intervener in Case No.R-5537.51 N. L.R. B., No. 40.174 AVION, INC.175witnesses, and to introduce evidence bearing on the issues.The Trial-Examiner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAvion, Inc., was incorporated in California on November 30, 19412,and is engaged in the engineering, manufacturing, fabricating, andassembling of airplanes, airplane parts, and sub-assemblies.Thebusiness of the Company is conducted in three locations-on 50thStreet, 60th Street, and District Boulevard, in the city of Los Angeles.To the date of the hearing the Company's purchases, consisting of toolsand raw materials such as lumber, sheet aluminum and steel products,totaled approximately $2,000,000, of which 90 percent was shippedto the Company from points outside California.All of the Company'sfinished products are sold to local aircraft companies for ultimatedelivery and use outside California.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge No. 94, andits affiliated Local 311, are labor organizations admitting to member-ship employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImpement Workers of America (UAW-CIO), is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONA. The 60th Street plant.Case No. R-5537It was' stipulated at the hearing that the IAM requested recogni-tion of the Company as exclusive bargaining representative of theemployees working in the 60th Street plant and that the Companyrefused such recognition unless or until the IAM is certified by theBoard as such representative or otherwise satisfies the Company thatit represents a majority of the employees in that plant.B. The multiple plants.Case No. R-5538It was stipulated at the hearing that the CIO requested recognitionof the Company as exclusive bargaining representative of the employ- 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDees working in all the Company's plants, including the 60th Streetplant, and that the Company refused such recognition unless or untilthe CIO is certified by the Board as such representative or otherwisesatisfies the Company that it represents a majority of the employeesin the plants.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the IAM and the CIO each represents asubstantial number of employees in the unit it claims appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAt the hearing, the parties stipulated that production and main-tenance employees, including inspectors, assembly workers, clericalemployees working in productiveareas, andgroup leaders, but ex-cluding supervisory employees above the rang of group leaders, plant-protection employees (including guards and firemen), administrativeemployees, clerical employees not working in productive areas, andtimekeepers, constitute an appropriate unit.(1)Case No. R-5537.The IAM would restrict the unit described above to the employeesworking in the 60th Street plant, which is described in the record asa department of the main plant on 50th Street.The chief functionof the 60th Street plant is to assemble the products fabricated and,manufactured at the 50th Street and District Boulevard plants.Thecompany maintains a training school at the 50th Street plant where'employees in all plants are instructed in the fundamentals of theirwork.Employees are frequently transferred among, the plants ; re-ceive the same wage for similar skill; and work under the same condi-tions.All have Company-wide seniority and are carried on a centralpay roll.Managament and labor policies pertaining to all the plantsemanate from the 50th Street plant.Although the 60th Street plantis 6 milesfrom the other plantsi the separation is only geographical.Functionally all the plants are one integrated unit and only the lackof space at the 50th Street plant compels their dispersion.Many ofthe employees in all plants live in the same community and, appearto have common interests and problems.Under these circumstanceswe are persuaded, and find, that the employees of the Company at the60th Street plant do not alone constitute an appropriate unit.Ac-'SeeSee the following :60th Street plant unfitMultiple plant unitIAM represents--------- 62%___________________ 16%.Cards dated------------May 1943--------------CIO represents---------- 26%-------------- ---- 31%.Cards dated-----------. April & May 1943 ------ April, May, and June 1943 AVION, INC.177cordingly,we shall dismiss the petition filed by the IAM in CaseNo. R-5537.(2)Case No. R-5538.The CIQ would include in the unit the employees of the Companyworking in the 50th Street, 60th Street, and District Boulevard plants.The District Boulevard plant houses a department formerly in the50th Street plant and is adjacent to the main plant.It appears fromthe record that each of the plants performs a portion of the manufac-turing and assembling process and that none, alone,isa completefunctional unit.As stated above, employees are freely interchangedamong the plants and one labor policy applies to all employees. Inview of these circumstances,we are of the opinion that the interestsof the employees will be furthered and the policies of the Act best beeffectuated by representation of the employees in a single niultiple-plant unit.The parties have stipulated that group leaders be included in theunit.However, the record reveals that group leaders have the au-thority to recommend the hire and discharge of employees. In ac-cordance with our settled policy in respect to such employees, weshall exclude them from the unit.3In accordance with the foregoing and the agreement of the par-ties,we find that all production and maintenance employees of theCompany in Los Angeles,California,working in the 50th Street,60th Street and District Boulevard plants, including inspectors, as-sembly workers,and clerical workers in productive areas, but ex-cluding administrative employees,clerical employees not workingin productive areas, group leaders, timekeepers,plant-protection em-.ployees(including guards and firemen),and all supervisory em-ployees with authority to hire, promote,discharge,discipline,or other-wise effect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESAt the time of the hearing, the Company employed 800 workersin the 3 plants.Additional workers are being employed at a rateof 100 weekly and a maximum of 2500 will be on the pay roll by theend of 1943. It appears that those now working form a representa-tive group in all categories.Assuming that the rate of employmentexpansion remains constant,a substantial majority of the projectedcomplement of workers will be employed by August 1, 1943. In con-sideration of this circumstance,we shall direct that the question con-8 SeeMatter of TheMaryland Drydoci Company,49N 7.R- B 733 178DECISIONSOF NATIONAL LABORRELATIONS BOARDcerning representation which has arisen be resolved by an election bysecret ballot among the employees in the appropriate unit.We shallhowever depart from our customary practice in selecting a date forthe purpose of eligibility, and shall direct that the employees of theCompany eligible to vote in the election shall be those who were em-ployed during the pay-roll period immediately preceding August 1,1943, subject to the limitations and additions set forth in theDirection 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective- bargaining with Avion, Inc., LosAngeles, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Twenty-first Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding August 1,1943, including employees who did not work during such pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of AmericaLodge No. 94, for and in behalf of its affiliated Local 311, for thepurposes of collective bargaining, or by neither.ORDERUpon the basis of the finding of facts in SectionIV (1), above,(UAW-CIO), or byInternational Association of Machinists,Districtthe National Labor Relations Boardherebyorders that the petitionfor investigation and certification of representativesfiled by Inter.national Association of Machinists,DistrictLodge No. 94,for andin behalf of its affiliated Local 311,in Case No.R-5537,be, and itherebyis, dismissed.SeeMatterof Remington Rand,Inc., PropellerDivision, 50 N. L. R. B. 819